DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (JP 2012240773) in view of Nishihara (US 2014/0092162) and/or Shima et al. (US 2003/0161552).
Regarding Claim 1, Hoshino et al teaches an intermediate unit comprising: 
a transportation path (transportation path in fig.2) that transports a medium (1) recorded by a printing unit (19A and/or 19B fig.2) to a post processing unit (55) that performs post processing on the medium, 
wherein the transportation path (fig.2) includes an inlet path (“inlet path” in the figure below, fig.2), an outlet path (“outlet path” in the figure below, fig.2), a first branch path (“1st branch path” in the figure below, fig.2), a second branch path (“2nd branch path” in the figure below, fig.2), a first junction path (“1st junction path” in the figure below, fig.2), a second junction path (“2nd junction path” in the figure below, fig.2), a switch-back type inversion path with a first inversion path (“1st inversion path” in the figure below, fig.2) and a second inversion path (“2nd inversion path” in the figure below, fig.2) ,
wherein the first branch path (“1st branch path”) and the second branch path (“2nd branch path”) branch off at a branch point (“branch point” in the figure below, fig.2) from the inlet path (“inlet path”), 
wherein the first junction path (“1st junction path”) and the second junction path (“2nd junction path”) and the outlet path (“outlet path”) join each other at a junction point (“junction point” in the figure below, fig.2), 
wherein the first branch path (“1st branch path”) and the first junction path (“1st junction path”) and the first inversion path (“1st inversion path”) join each other at a first connection point (“1st connection point” in the figure below, fig.2), and 
wherein the second branch path (“2nd branch path”) and the second junction path (“2nd junction path”) and the second inversion path (“2nd inversion path”) join each other at a second connection point (“2nd connection point” in the figure below, fig.2).


    PNG
    media_image1.png
    827
    997
    media_image1.png
    Greyscale

Hoshino et al does not explicitly teaches providing a drying unit that accelerates the drying of the medium in the transportation path. 
Nishihara teaches drying unit (5 fig.10;6 fig.12) provided in medium transportation path (fig.1) to accelerate drying of the medium (paragraphs 0065,0068).
Similarly, Shima et al teaches drying unit (HU heating unit including heater 4 in figs.7,3,4; HU heating unit including 4 in figs.10,12,14,20) provided in medium transportation path to accelerates drying of the medium.
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include drying unit in the medium transportation paths of Hoshino et al based on the teachings of Nishihara and/or Shima et al to improve print speed and quality by optimally drying printed images. 
 
Regarding Claim 2, Hoshino et al as modified by Nishihara and/or Shima et al further teaches wherein the drying unit is provided in the switch-back type inversion path (In fig.1 Nishihara, the medium passage near 44 is switch-back inversion path and the drying unit 5 fig.10, 6 fig.12 are provided in this switch-back path, paragraphs 0028. Note also heating printed surface of a page before the opposite surface is feed for duplex printing is well known to one ordinary skilled in the art thus placing heating element in media paths including switch-back path is obvious to one ordinary skilled in the art).

Regarding Claim 3, Hoshino et al as modified by Nishihara and/or Shima et al further teaches wherein the drying unit is driven according to the printing data (62a,62b,67,68 figs.3,8,9; paragraphs 0006,0035,0037,0038,0041,0045-0051, 0062, 0066, 0068,0074; figs.4-7 of Nishihara; 4,9,71-73,78,90 figs.4,5; 7 figs.12,14; figs.6,13,15-19; paragraphs 0017,0065,0072-0074,0082,0086,0096,0098,0109 of Shima et al).

Regarding Claim 4, Hoshino et al as modified by Nishihara and/or Shima et al further teaches wherein the drying unit is driven according to a printing duty as the printing data (62a, 62b, 67, 68 figs.3,8,9; paragraphs 0006, 0035, 0037, 0038, 0041,0045-0051,0062, 0066, 0068,0074; figs.4-7 of Nishihara; 4,9,71-73,78,90 figs.4,5; 7 figs.12,14; figs.6,13,15-19; paragraphs 0017,0065,0072-0074, 0082, 0086, 0096, 0098,0109 of Shima et al).

Regarding Claim 5, Hoshino et al as modified by Nishihara and/or Shima et al further teaches wherein a plurality of the drying units are provided, and wherein the drying units are controlled independently of each other according to the each of the printing duty (HU heating unit including heater 4 in figs.7,3,4; HU heating unit including 4 in figs.10,12,14,20; paragraphs 0017,0065,0072-0074, 0082, 0086,0087, 0091-0093, 0096, 0098, 0109, 0120 of Shima et al).

Regarding Claim 6, Hoshino et al as modified by Nishihara and/or Shima et al further teaches wherein the drying unit is provided in the second inversion path (In fig.1 Nishihara, the medium passage near 44 is switch-back inversion path and the drying unit 5 fig.10, 6 fig.12 are provided in this switch-back path, paragraphs 0028. Note also heating printed surface of a page before the opposite surface is feed for duplex printing is well known to one ordinary skilled in the art thus placing heating element in media paths including switch-back path is obvious to one ordinary skilled in the art).

Regarding Claim 7, Hoshino et al as modified by Nishihara and/or Shima et al further teaches wherein the drying unit is an air blower (6 fig.12 of Nishihara; HU heating unit including heater 4 includes blower fans in figs.7,3,4; HU heating unit including 4 includes blower fans in figs.10,12,14,20 of Shima et al).

Regarding Claim 8, Hoshino et al as modified by Nishihara and/or Shima et al further teaches further teaches a printing apparatus comprising: 
a printing unit (19A and/or 19B fig.2 of Hoshino et al) that performs printing on a medium by using liquid; 
a post processing unit (55 fig.2) that performs post processing on the medium on which printing has been performed by the printing unit; and 
a transportation path (transportation path in fig.2) that transports a medium (1) recorded by a printing unit (19A and/or 19B fig.2 of Hoshino et al), 
wherein the transportation path is provided with a drying unit (5 fig.10;6 fig.12 of Nishihara; HU heating unit including heater 4 in figs.7,3,4; HU heating unit including 4 in figs.10,12,14,20 of Shima et al) that accelerates the drying of the medium, 
wherein the transportation path (fig.2 of Hoshino et al) includes an inlet path (“inlet path” in the figure below, fig.2), an outlet path (“outlet path” in the figure below, fig.2), a first branch path (“1st branch path” in the figure below, fig.2), a second branch path (“2nd branch path” in the figure below, fig.2), a first junction path (“1st junction path” in the figure below, fig.2), a second junction path (“2nd junction path” in the figure below, fig.2), a switch-back type inversion path with a first inversion path (“1st inversion path” in the figure below, fig.2) and a second inversion path (“2nd inversion path” in the figure below, fig.2) ,
wherein the first branch path (“1st branch path”) and the second branch path (“2nd branch path”) branch off at a branch point (“branch point” in the figure below, fig.2) from the inlet path (“inlet path”), 
wherein the first junction path (“1st junction path”) and the second junction path (“2nd junction path”) and the outlet path (“outlet path”) join each other at a junction point (“junction point” in the figure below, fig.2), 
wherein the first branch path (“1st branch path”) and the first junction path (“1st junction path”) and the first inversion path (“1st inversion path”) join each other at a first connection point (“1st connection point” in the figure below, fig.2), and 
wherein the second branch path (“2nd branch path”) and the second junction path (“2nd junction path”) and the second inversion path (“2nd inversion path”) join each other at a second connection point (“2nd connection point” in the figure below, fig.2).


    PNG
    media_image1.png
    827
    997
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/           Primary Examiner, Art Unit 2853